                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JOHN POULLARD (#98999) CIVIL ACTION

VERSUS NO. 19-348-JWD-EWD

LOUISIANA DEPT. OF PUBLIC
SAFETY AND CORRECTIONS

                                            RULING

        This matter comes before the Court on Petitioner's Motion to reinstate Petition for Writ


of Habeas Corpus to the United States District Court Judge/ which this Court construes as a

Motion for Relief from Judgment pursuant to Federal Rule of Civil Procedure 60(b). The Motion

shall be denied.

         Pursuant to Ruling dated June 19, 2019,2 the above-captioned proceeding was dismissed


for lack of jurisdiction because Petitioner did not obtain permission from the United States Court

of Appeals for the Fifth Circuit ("Fifth Circuit") prior to filing his successive habeas petition.

Petitioner did not take an appeal from that Judgment. Petitioner now seeks to re-open this


proceeding arguing that this Court was incorrect in dismissing his Complaint.3

         Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,

inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,


misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any


other reason that justifies such relief. Petitioner has not provided any factual assertions which


would support the applicability of any of the first five subsections of Rule 60(b).



' R. Doc. 5.
2 R. Doc. 4.
3 R. Doc. 5,
        Further, to the extent that Petitioner's pleading may be interpreted as seeking relief under


the catch-all provision of Rule 60(b)(6), the motion fares no better. This provision allows a Court

to vacate a judgment for "any other reason that justifies such relief and provides a residual clause


meant to cover unforeseen contingencies and to accomplish justice in exceptional circumstances.4


The relief afforded by Rule 60(b)(6) is meant to be extraordinary relief, and it requires that the

moving party make a showing of extraordinary circumstances justifying such relief.5 In the instant


motion. Petitioner has made no showing of unusual or unique circumstances to support the


application of Rule 60(b)(6). Moreover, Plaintiffs petition for writ of habeas corpus remains

successive, and, without permission from the Fifth Circuit to file this successive habeas petition,


this Court remains divested of jurisdiction.6 Accordingly, Plaintiff has not shown that he is entitled

to reinstatement of his claim; therefore,


         IT IS ORDERED that Plaintiffs Motion for Relief from Judgment7 be and is hereby

DENIED.

         Signed in Baton Rouge, Louisiana, on February 20, 2020.




                                                          JlIpGE jloHN W. deGRAVELLES
                                                          UNtTEtt STATES DISTRICT COURT
                                                          MIDDLE DISTRICT OF LOUISIANA




4 Steverson v. GlobalSanfaFe Corp., 508 F.3d 300, 303 (5th Cir. 2007).
5 Hess v. Cockrell, 281 F.3d 212, 216, (5th Cir. 2002).
6 Note, because Plaintiff argues that proper application of good time credits would result in his immediate release,this
petition is properly classified as arising under 28 U.S.C. § 2254 instead of § 2241. Malchi v. Thafer, 211 F.3d 953,
956 (5th Cir. 2000).
7 R. Doc. 5.
